                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


SAM EOFF, Individually and as
PERSONAL REPRESENTATIVE
OF THE ESTATE OF HARLEY MELVIN EOFF,

                Plaintiff,

vs.                                                  Cause No. 2:18-cv-00144-GBW-SMV

CASA MARIA OF NEW MEXICO, LLC
d/b/a CASA MARIA HEALTHCARE CENTER AND
PECOS VALLEY REHAB SUITES; NEW MEXICO
HEALTHCARE I, LLC; THI OF BALTIMORE
MANAGEMENT, INC.; FUNDAMENTAL CLINICAL
AND OPERATIONAL SERVICES, LLC,

                Defendants.

              ORDER GRANTING PLAINTIFF’S STIPULATED MOTION TO
              EXTEND DISCOVERY AND PRE-TRIAL DEADLINES (Doc. 56)

          THIS MATTER having come before the Court on Plaintiff’s Stipulated Motion to Extend

Discovery and Pre-Trial Deadlines (Doc. 56), the Court having reviewed the pleadings and being

otherwise advised in the premises, finds that the Motion is well-taken and shall be granted.

          IT IS THEREFORE ORDERED that the following deadlines shall now pertain to this

matter:

  Plaintiff discloses experts and provides expert reports or summary         November 20, 2018
  disclosures by:
  Defendants disclose experts and provide expert reports or summary          December 21, 2018
  disclosures by:
  Termination of discovery:                                                  February 1, 2019
  Motions relating to discovery filed by:                                    February 18, 2019


                                                1
  Pretrial motions other than discovery motions filed by:              February 26, 2019


       IT IS SO ORDERED.

                                                    _____________________________
                                                    STEPHAN M. VIDMAR
Submitted By:                                       United States Magistrate Judge

/s/ Adam Daniel Rafkin, Esq., Attorney at Law
ADAM DANIEL RAFKIN, Esq.
Adam D. Rafkin, P.C.
P.O. Box 1912
Ruidoso, New Mexico 88355
(575) 257-0129/257-0113 Fax
adr@rafkinlaw.com

And

RAGSDALE LAW FIRM
/s/ Luke W. Ragsdale, Esq., Attorney at Law
LUKE W. RAGSDALE, Esq.
KAY C. JENKINS, Esq.
P.O. Box 3220
Roswell, New Mexico 88202-3220
(575) 208-5300/208-5318 Fax
luke@ragsdalelawfirm.com
kay@ragsdalelawfirm.com

ATTORNEYS FOR PLAINTIFF

APPROVED:
/s/ Lori D. Proctor, Esq., Attorney at Law
LORI D. PROCTOR, Esq.
KIMBERLY WILSON, Esq.
Wilson Elser Moskowitz Edelman & Dicker LLP
909 Fannin St., Suite 3300
Houston, TX 77010
(713) 353-2000/(713) 785-7780 Fax
Lori.Proctor@wilsonelser.com
Kimberly.Wilson@wilsonelser.com
ATTORNEYS FOR DEFENDANT



                                                2
